Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 4, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  157738                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Megan K. Cavanagh
            Plaintiff-Appellee,                                                                          Elizabeth M. Welch,
                                                                                                                       Justices
  v                                                                  SC: 157738
                                                                     COA: 335862
                                                                     Kent CC: 03-004460-FC
  DEMARIOL DONTAYE BOYKIN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 20, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief addressing: (1) whether the Court of Appeals correctly held in People v Wines, 323
  Mich App 343 (2018), rev’d in nonrelevant part 506 Mich 954 (2020), that trial courts must
  consider the distinctive attributes of youth, such as those discussed in Miller v Alabama, 567
  US 460 (2012), when sentencing a minor to a term of years pursuant to MCL 769.25a; (2) if
  Wines was correctly decided, whether sentencing judges have an obligation to explicitly set
  forth their analysis of how the defendant’s age impacted their sentencing discretion when
  proceeding under MCL 769.25a or MCL 769.25; and (3) if Wines applies to this case,
  whether the trial court complied with its requirements, and if it did not, what more the court
  was required to do. The appellant’s brief shall be filed by September 27, 2021, with no
  extensions except upon a showing of good cause. In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file
  a supplemental brief within 21 days of being served with the appellant’s brief. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

         We further direct the Clerk to schedule the oral argument in this case for the same
  future session of the Court when it will hear oral argument in People v Tate (Docket No.
  158695).

          The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 4, 2021
           t0601
                                                                                Clerk